FILED
                            NOT FOR PUBLICATION                             MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-16409

               Plaintiff - Appellee,             D.C. Nos.    3:98-cv-00114-LRH
                                                              3:95-cr-00035-LRH
  v.

ROBERT JOHN COLLINS,                             MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Federal prisoner Robert John Collins appeals pro se from the district court’s

denial of his motion seeking the disclosure of DNA test results under 42 U.S.C.

§ 14132(b)(3)(C), and new DNA testing under 18 U.S.C. § 3600. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court ruled that there is no private right of action under section

14132 to obtain DNA evidence, and that Collins was not entitled to new DNA

testing because he failed to meet the statutory requirements of section 3600. On

appeal, Collins fails to argue that there is a private right of action under section

14132, or that he meets the requirements of section 3600. Instead, he raises new

arguments to support his claim that he is entitled to the DNA evidence. Collins’

arguments do not fall within any of the exceptions to the general rule that an issue

may not be raised for the first time on appeal. See Manta v. Chertoff, 518 F. 3d

1134, 1144 (9th Cir. 2008).

      AFFIRMED.




                                            2                                     10-16409